Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 1 of 16 PageID: 47907




                                  Exhibit E
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 2 of 16 PageID: 47908




                            34UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.

                                                       No. 2:11-cv-01754 (ES) (JAD)

     Plaintiffs,                                                 CIVIL ACTION

     vs.                                               DECLARATION OF MARK
     BASF CATALYSTS LLC, et al.                        ZABEL



     Defendants.



           I, MARK ZABEL, being of majority age do pursuant to 28 USCS § 1746 declare as

   follows:


           1.      I have worked for Verus, LLC since 2014, and have served in the

   capacity of Director of Analytics from 2016 through July 2019. Prior to that I was

   president of Straight Line Performance Solutions, LLC, a company that provided

   business decision making analysis and consulting services.

           2.      My qualifications and experience are set forth in Exhibit A. To briefly

   summarize, I hold two Masters of Science Degrees from the Ohio State University,

   one in the fields of Statistics and one in Electrical Engineering. I have developed

   over my career considerable knowledge, training and experience in information and

   data systems, computer programing and software applications (especially that

   pertinent to analytical forecasting and data mining) and business decision analysis

   techniques. I am certified in Six Sigma methodology.
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 3 of 16 PageID: 47909




         3.     Among the consulting and claims administration services/resolution

   services Verus offers to industry, regulators, insurance carriers and claimant or

   defense counsel involved in asbestos injury litigation and/or claims management is

   liability forecasting. These are statistical and analytically based predictions or

   estimates of liability and/or claims and in particular are often forecasts or estimates

   of asbestos liability claim volume and/or transactional or indemnity (liability)

   exposure. These forecasts or predictions are germane to finance and risk

   management, structuring settlements, ensuring equitable payouts to claimants and

   effectively managing the operations of a business. Verus’ estimates are regularly

   performed and used to develop, support, justify or evaluate business or financial

   transactions, Chapter 11 bankruptcy plans, Section 524(g) asbestos claims

   resolution facilities, insurance claim or coverage dispute positions or mass tort

   settlements. Since joining Verus I have been responsible for both performing the

   analytical and forecasting work on these projects as well as managing Verus’ staff

   members who perform or assist in providing its services in this area. I have lectured

   at professional seminars on liability forecasting and claim estimation.

         4.     Verus was asked by the Plaintiffs’ Counsel in Williams to estimate

   class size, identify class members from records and databases for purposes of

   developing class notice mailing lists and claims administration processes, and assist

   counsel in their devising a proposed Plan of Distribution (“POD” or “Plan”) to

   distribute the proposed settlement’s proceeds in a fair, equitable and efficient

   manner. The latter task required development of liability claim forecasting models
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 4 of 16 PageID: 47910




   to enable testing of assumptions going into the Plan design and estimating the Plan

   payouts under various scenarios. As all of the aforementioned tasks required data

   acquisition or data development, data/information organization, data modeling and

   application of analytical and modeling techniques that my work group at Verus

   regularly performs for Verus’ liability and claims forecasting engagements, I was

   assigned and undertook responsibility for assembling, obtaining, deriving where

   necessary, processing and analyzing the data and information necessary to make

   the lists, estimates, forecasts and computations requested by Plaintiffs’ Counsel to

   support the proposed class action settlement and the development of a Plan of

   Distribution. The work on these assignments was done either by me personally—

   especially with respect to deriving relative asbestos disease payment ratios and

   designing the claims forecast models that Verus produced—or done under my

   direction and review by Verus analytical staff members. The latter involved tasks

   that were mainly data acquisition and assembly, processing and mining. As to these

   Robert Koehl, a Verus data analyst in my work group, mainly did the work.

         5.     My colleagues and I estimate that the Williams Class could include as

   many as 18,721 potential Class Members who meet the Class Definition. The

   estimate of 18,721 potential Class Members includes both the plaintiffs who

   developed an asbestos disease injury and derivative plaintiffs such as spouses or the

   children/parents of deceased asbestos claimants who died due to their asbestos

   disease.
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 5 of 16 PageID: 47911




         6.     We derived this estimate starting from information obtained in the

   Williams Action discovery that identified plaintiffs filed cases against Engelhard

   Corporation or later BASF Catalysts LLC after it acquired Engelhard that alleged

   an asbestos injury caused by exposure to Emtal Talc. We also looked at other

   asbestos claim datasets supplied to Verus on a confidential basis by law firms that

   had previously represented individual plaintiffs in Underlying Lawsuits against

   Engelhard or BASF based on Emtal talc, such as electronic claimant data supplied

   by Bevan and Associates. The dataset supplied by the Bevan firm included

   information on asbestos claimants represented by four Ohio law asbestos claimant

   firms: the Bevan, Cooley, Smith and Spangenberg law firms (referred to collectively

   in our analysis as “BCSS”). Verus further reviewed and extracted names and other

   identifying information from certain asbestos injury complaints filed in Mississippi

   and Texas against Engelhard/BASF in which either hundreds or thousands of

   plaintiffs were named and joined into a single massive suit.

         7.     After compiling and analyzing the above information Verus undertook

   to eliminate duplicate individuals through several steps:

         (a)    In the first phase, we aggregated all of the available plaintiff database

   information provided to Verus purporting to identify plaintiffs who had sued

   Engelhard/BASF, including the BCSS claimant datasets, along with information

   that was derived from the Mississippi/Texas complaints. This was done to identify

   the number of unique or separate individuals who had sued Engelhard/BASF.

   Through this process, we identified 14,336 unique plaintiffs.
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 6 of 16 PageID: 47912




         (b)    In the second phase of determining the overall size of the putative

   Settlement Class, we compared the list of plaintiffs generated in the first phase

   with a claimant list of 12,494 plaintiffs who according to BASF and Cahill’s records

   were known to have sued Engelhard/BASF obtained from Defendants under a Rule

   502(d) court order allowing Verus access and use of the information. We then used

   data science name matching techniques to determine the likelihood that individuals

   identified in the Defendants’ list were already included in the list of plaintiffs’

   names developed and identified in the first phase. Any likely duplicates were

   excluded. After Verus received, mounted and processed the document image files

   comprising the Emtal Talc Litigation archive, which is a part of the Settlement

   Administration, we did additional research into the remaining unique 4,792

   individuals using technology assisted document search and review techniques.

   From that research we were able to exclude 407 individuals that we could

   reasonably identify as non-plaintiffs (i.e. – they determined to be doctors, expert

   witnesses, co-workers, etc.) or where a last name only was given and no other

   information could be found. The remaining unique 4,385 individuals were included

   in our total final count of 18,721 potential Settlement Class Members.

         8.     In a third phase—which also happened to be part of the work

   necessary to complete our second assignment, estimating the class members’

   asbestos disease level distribution or prevalence rates—we estimated how many of

   the 18,721 potential Settlement Class Members were Injured Persons (i.e.- those

   who contracted an asbestos related disease ) who, for Plan design purposes, are the
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 7 of 16 PageID: 47913




   “Primary Claimants” who can apply for shares of the Plan’s Part B Fund (the

   component that distributes the fund based on asbestos disease severity). While

   claimant data from some of the sources we used to calculate class size distinguished

   between Injured Persons and Derivative Claimants (e.g., spouses, children of

   deceased asbestos victims), for the most part the information available to us did not

   allow a ready distinction between the two categories of claimants. From years of

   claims experience it is well known that not every injured asbestos claimant has an

   associated derivative claimant, although clearly many do. So, to estimate the

   number of Injured Persons in the Settlement Class we took the names we had

   which also had a valid social security number and searched data available to and

   managed by Verus regarding asbestos claims submitted to asbestos bankruptcy

   trusts that Verus manages for matches. Where we found a match, we looked to see

   if an asbestos disease was identified. Where that occurred, we assumed the matched

   claimant was an Injured Person. From this analysis we determined that between

   40% to 45% of identified potential class members with an available, valid social

   security number had claimed they had contracted an asbestos disease. The

   percentages vary because we compared our class member list to Verus’ records that

   show compensation was paid, as well as to a broader group of all asbestos claims

   that were made, whether or not the claim was paid compensation. This second

   cohort is larger in size because it includes claims that were withdrawn or

   adjudicated to not be qualified for payment. Applying these percentages to the
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 8 of 16 PageID: 47914




   various datasets we used in making the class size estimate yields an estimated

   number of Primary Claimants falling in the range of 7,500 to 8,500 persons.

         9.     The proposed Plan of Distribution (“POD”) calls for the entire

   distribution of the Settlement Fund’s Part B claims fund (which will have an initial

   allocation of $59,750,000) among qualified class members based upon four

   categories of disease: (1) non-malignant asbestos pulmonary disease (what is called

   a “Part B Level 1 claim”); (2) Malignant Asbestos Disease Other Than Mesothelioma

   or Level 2 Lung Cancer (a “Part B Level 2 claim”); (3) either Primary lung cancer

   with evidence of underlying Bilateral Asbestos-Related Nonmalignant Disease or

   Severe Asbestosis (a “Part B Level 3 claim”); or (4) mesothelioma (a “Part B Level 4

   claim”). Based on my experience in asbestos liability forecasting and evaluation of

   asbestos claims facilities’ distribution schemes, these four categories are fair,

   rational, reasonable and efficient groupings of asbestos disease claims for allocating

   the proposed Settlement Fund; especially where, as here, the cohort sharing it is a

   discrete, finite group.

         10.    To verify the reasonableness of the Plan of Distribution and potential

   compensation for class members, it was necessary to determine prevalence rates for

   the four categories of disease upon which the POD is based. To do so, Verus

   conducted the analysis of potential Settlement Class Members that could be linked

   to previously approved and paid claims in the Verus administered trusts by Social

   Security Number (“SSN”) I refer to in ¶8.
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 9 of 16 PageID: 47915




         11.    For each SSN, using this four-disease level category scheme, we

   identified the highest disease level of a previously approved, paid claim that we

   could link to the SSN. By doing so, we were able to identify the claimed and paid

   disease level for 7,719 potential class members and determine a disease incidence

   rate accordingly. Table 1 presents the results of this analysis:

                                               Table 1
                        Part B Disease Level    Total Number   Disease Rate
                                                Matched SSNs
                            Level 1                7,280        94.31%
                            Level 2                  90          1.17%
                            Level 3                 262          3.39%
                            Level 4                  87          1.13%
                          Grand Total              7,719         100%

         12.    To develop an appropriate division of the Plan’s component dedicated

   to awarding injury severity-based compensation shares among the class members, I

   performed an analysis of 18 representative asbestos compensation trusts whose

   claim data is available to Verus in which I examined and compared their payment

   structures. The purpose of the analysis was to derive ratios for payment allocation

   among the four disease categories used in the Williams POD to allocate the Part B

   Fund based on these trusts’ payment structures.

         13.    By way of background, asbestos diseases fall into medically

   diagnosable categories based upon the malignancy and severity of the disease. For

   example, pleural thickening is a non-malignant bodily injury, whereas

   mesothelioma is an advanced malignant disease for which there is no medical cure.

   The compensation paid for asbestos diseases in both the tort system and Chapter 11
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 10 of 16 PageID: 47916




    Section 524(g) trusts commonly track the morbidity and mortality of the disease

    severity. In all of the 18 trusts I examined non-malignant disease claims are paid

    substantially less than cancer claims, and cancer claims are paid substantially less

    than mesothelioma claims.

          14.    The 18 trusts examined are listed in Table 2. They all have similar

    asbestos liability exposure characteristics to Emtal Talc claims with respect to

    claimant composition and the time frames of the claimants’ exposure. Many of

    them, like Emtal talc claims, involved situations of alleged harmful exposure to

    finished products that asbestos was claimed to be either an ingredient, a component

    or natural contaminant. My colleagues and I at Verus view these 18 trusts as

    providing a useful, fair and reasonable points of reference for this settlement.


                                           Table 2

                      Trusts                                    Products
       A&I Asbestos Trust                        Asbestos Thermal Insulation Products
       AC&S Asbestos Trust                       Asbestos Thermal Insulation Products
       ARTRA Asbestos Trust                      Asbestos Joint Compound Products
       ASARCO Asbestos Trust                     Asbestos Fiber
       Brauer Supply Company Asbestos Trust      Asbestos Thermal Insulation Products
       Burns & Roe Asbestos Trust                Asbestos Thermal Insulation Products
       Christy Refractories Asbestos Trust       Asbestos Refractory Products
       Combustion Engineering Asbestos Trust     Asbestos Thermal Insulation, Cements,
                                                 Adhesives
       Congoleum Asbestos Trust                  Asbestos Flooring Products
       G-I Holdings Asbestos Trust               Asbestos Thermal Insulation Products
       KACC Asbestos Trust                       Asbestos Refractory Products
       Manville Asbestos Trust                   Asbestos Thermal Insulation Products
       NARCO Asbestos Trust                      Asbestos Refractory Products
       Plibrico Asbestos Trust                   Asbestos Refractory Products
       Porter Hayden Asbestos Trust              Asbestos Thermal Insulation Products
       Quigley Asbestos Trust                    Asbestos Refractory Products
       T H Agriculture and Nutrition Asbestos    Asbestos Fiber
       Trust
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 11 of 16 PageID: 47917




       Yarway Asbestos Trust                      Asbestos Valves, Steam Traps, Gages,
                                                  Gaskets

          15.    My analysis of the 18 trusts looked at their “Average Values” payment

    levels as stated in their respective “trust distribution processes” (“TDP”). I then

    evaluated the relationship between each Trust’s compensation levels. Specifically, I

    reviewed: (1) the distribution of paid claims for the trusts, (2) the TDP Average

    Values as specified in the Trust Distribution Procedures for the trusts, and (3) a

    mapping of the disease levels for the trusts to the four Part B Claim Levels so they

    corresponded.

          16.    My analysis determined there was a consistent pattern of

    compensation relativities in the above trusts within the categories of disease

    payments which, in turn, could be reasonably and fairly used by Class Counsel to

    determine payment relativities for the Williams Settlement POD.

          17.    Using the relativities (or ratios) derived from my analysis, I together

    with my colleagues at Verus involved in the project determined and recommended

    that the POD should use the following Part B share allocation points for the four

    disease Part B categories to fairly divide the Part B fund among eligible claims:

          •      Part B Level 1 Claim: 1 point


          •      Part B Level 2 Claim: 9 points


          •      Part B Level 3 Claim: 20 points


          •      Part B Level 4 Claim: 86 points
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 12 of 16 PageID: 47918




          18.    The Plan’s design for distributing its Part B compensation sub-fund,

    which is the bulk of the Settlement Fund, is to award proportionate shares of the

    entire fund to eligible claimants. Thus, proportionate payment shares from the

    Settlement Fund set aside for Part B claims ($59.75 million) is based upon a

    proportion of the points awarded to the individual for his disease divided by the

    sum of all points associated with all qualified class members as determined using

    the following formula:

                                                     𝑃𝑜𝑖𝑛𝑡𝑠(𝐷𝑖𝑠𝑒𝑎𝑠𝑒𝐿𝑒𝑣𝑒𝑙𝑥 )
                 𝑃𝑎𝑦𝑚𝑒𝑛𝑡𝑥 = 𝑇𝑜𝑡𝑎𝑙𝐹𝑢𝑛𝑑𝐵 ×
                                             ∑𝑦∈𝐴𝑙𝑙𝐶𝑙𝑎𝑠𝑠𝑀𝑒𝑚𝑏𝑒𝑟𝑠 𝑃𝑜𝑖𝑛𝑡𝑠(𝐷𝑖𝑠𝑒𝑎𝑠𝑒𝐿𝑒𝑣𝑒𝑙𝑦 )

                                         Definitions:

          •      “Paymentx” is the payment to be paid out to the individual qualified

    class member “x”.


          •      “TotalFundB” is the total settlement set aside for payments to Part B

    Claims.


          •      “Points(DiseaseLevelx)” are the points associated with the Part B

    Claim Level of the class member “x” for the qualified disease level (i.e.

    DiseaseLevelx).


          •       “∑𝒚∈𝑨𝒍𝒍𝑪𝒍𝒂𝒔𝒔𝑴𝒆𝒎𝒃𝒆𝒓𝒔 𝑷𝒐𝒊𝒏𝒕𝒔(𝑫𝒊𝒔𝒆𝒂𝒔𝒆𝑳𝒆𝒗𝒆𝒍𝒚 )” is the sum of all points

    associated to all qualified class members for their respective qualified disease level.


          19.    In order to test the fairness of this methodology as well as forecast the

    resulting payments if used in the POD, I created a computer model from which
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 13 of 16 PageID: 47919




    hypothetical values of Part B payments to be made from the Settlement Fund could

    be computed. The model uses the Fund B four disease category structure and the

    distribution share points I set out above and allows one to calculate Part B Fund

    distribution share amounts based on various key claim factors, such as the number

    of qualified Part B claims received, the amount of the Settlement Fund allocation to

    Part B claims, and the applicable disease prevalence (distribution) rates.

          20.    To assist Class Counsel in their designing the POD, based on Verus’

    experience in liability forecasting we recommended that they run the model using

    the assumption the Settlement Fund’ distribution of claims by disease severity

    would generally follow the disease distribution of the Manville Personal Injury

    Settlement Trust (“Manville Trust”). Our reasons for the recommendation are the

    Manville Trust is one of the largest and oldest asbestos settlement trusts and over

    the years has adjudicated over one million asbestos claims since its establishment

    in 1988. The claims it received have come in from all of the country and Manville’s

    product line has generated thousands of claims involving essentially every type of

    possible route or means of asbestos exposure, such as claims based on a claimants’

    direct asbestos fiber exposure as insulation sold by Manville to claims based on

    exposure to a one of Manville many finished products containing asbestos. Due to

    its long history and large number and variety of asbestos claims, it is reasonable

    and fair to assume Manville’s claim distribution applies for purposes of assessing

    the fairness of the settlement amounts, particularly as how use of the Manville
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 14 of 16 PageID: 47920




    Trust would yield a conservative forecast based on our observation of the rates of

    diseases appearing in several of the Emtal claimant datasets I describe above.

              21.               Accordingly, by using this model we are able to calculate for the Court

    and the Class Members payment levels based on (1) the total corpus of the

    settlement; (2) the estimate of the class size; (3) the disease incidence rates; and (4)

    the “Single Payment Ratio.” For example, under the assumptions the Manville

    disease rates apply and using 8,000 claimants as the number of persons submitting

    valid Part B compensation claims, the payment distributions under the proposed

    POD would be as shown in Table 3:

                                                                        Table 3
                                                               A                  B            C          D             E           F             G
                  Calculation                                                                = A*B    = C/SumC     = D*Corpus =A*#Claimants      =E/F

                                                                            Single Payment Exp Pay Exp Pay Per                   Expected
                                           Disease          Incidence                                          Exp Pay Total                  Exp Avg Pay
                                                                                 Ratio    Normalized    $                         Claims

                                   Meso                       4.3%                86         3.70     $     0.60   $35,580,596     344        $ 103,432
                                   Lung 1, Sev Asb            7.3%                20         1.46     $     0.24   $14,047,504     584        $ 24,054
     #Claimants           8,000    Lung 2, Oth Canc           2.1%                9          0.19     $     0.03   $ 1,818,478     168        $ 10,824
         Corpus      59,750,000    Non-malig Cat B            86.3%               1          0.86     $     0.14   $ 8,303,422     6904       $ 1,203
                                   All Diseases              100.0%




              22.               Using the model, I have computed estimated hypothetical Part B Fund

    payments using the bottom, middle and top of the estimated range of Primary

    Claimants (i.e.- 7,500, 8,000 and 8,500) as assumed number of received valid and

    approved Part B claims. Table 4 below presents the results:




                                                      [Balance of page intentionally blank]
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 15 of 16 PageID: 47921




                                                                 Table 4
                    Hypothetical Part B Payment Share Estimates*
                                                           Qualifying Claim                            Estimated Payment
                                                                Points                             (Estimated number of claims)
                    Part B Claim Levels

                                                                                       7,500                 8,000                 8,500
                                                          (Assumed disease rate
                                                                  %)              approved claimants   approved claimants     approved claimants


                      Level 1 Claim
      Non-Malignant Asbestos disease other                         1                  $1,283                $1,203                $1,132
           than Severe Asbestosis.
     (Bilateral Asbestos-Related
     Nonmalignant Disease Injuries other                       (86.3 %)               (6,473)              (6,904)                (7,336)
     than Severe Asbestosis)
     Level 2 Claim                                                 9                 $11,546               $10,824                $10,188
     Malignant Asbestos Disease Other Than
     Mesothelioma or Level 3 Claim Lung
     Cancer.                                                   (2.1 %)                 (158)                 (168)                 (179)

     Level 3 Claim                                                20                 $25,658               $24,054                $22,639
     Either: (a) Primary lung cancer with
     evidence of underlying Bilateral
     Asbestos-Related Nonmalignant Disease;                    (7.3 %)                 (548)                 (584)                 (621)
     or (b) Severe Asbestosis.

                                                                  86                $110,327              $103,432                $97,348
     Level 4 Claim
     Mesothelioma
                                                               (4.3 %)                 (323)                 (344)                 (366)
     * Due to rounding, the numbers presented may not add up precisely to the totals indicated and payment estimates may not precisely reflect
     the absolute figures.




              23.       In my opinion, given the foregoing analysis, I believe that the proposed

    Class Action Settlement and its proposed Plan of Distribution provides (a) a fair

    and reasonable amount of compensation for the entire class when compared to other

    asbestos mass settlement programs I am familiar with, including the asbestos
Case 2:11-cv-01754-BRM-AME Document 621-8 Filed 07/23/20 Page 16 of 16 PageID: 47922




    trusts identified in Table 2; (b) a fair, reasonable and rational methodology to

    determine the payment shares to eligible Settlement Class Members with Part B

    claims, and (c) that the resulting payment shares under Part B provide fair and

    adequate compensation to the putative Settlement Class members for the injuries

    sustained by type of disease.

          24.    To the extent any of what I state above is an opinion, it is expressed by

    me within a reasonable degree of certainty or probability within my fields of

    expertise, which include asbestos claims, asbestos claims valuation, and asbestos

    claims management.

          I declare under penalty of perjury under the laws of the United States of

    America that the foregoing is true and correct.

    Dated: June 5, 2020
                                                  ____________________________
                                                         Mark Zabel
